DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2 June 2022 and 17 October 2022 were considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 6,635,359 (Kurosaki) in view of U.S. Patent Number 5,360,641 (Tu).
In regards to independent claim 1 and dependent claims 2-8, Kurosaki is directed to a highly corrosion resistant Al-Zn-Mg-Si alloy-plated steel material and a process for its production. (1:7-10) The content of Mg and Si added to a Zn-Al base plating is controlled and a controlled deposition amount and deposition form of the Mg2Si phase, which exhibits an effect of improving corrosion resistance. (2:15-21) The product also has exceptional edge creed resistance at cut edge sections after painting, which has not been achievable by the prior art. (2:25-32) 
The Zn-Al-Mg-Si alloy-plated steel material with excellent corrosion resistance has 45 to 70 wt. % Al, 3 to 10 wt. % Mg, 3 to 10 wt. % Si, and the remainder Zn to form a bulky Mg2Si phase. (2:35-43) Alternatively, the Zn-Al-Mg-Si alloy-plated steel material with excellent corrosion resistance has 45 to 70 wt. % Al, 1 to 5 wt. % Mg, 0.5 to 3 wt. % Si, and the remainder Zn to form a scaly Mg2Si phase. (2:45-53) The composition may contain one or more from among In: 0.01-1.0%, Sn: 0.1-10.0%, Ca: 0.01-0.5%, Be: 0.01-0.2%, Ti: 0.01-0.2%, Cu: 0.1-1.0%, Ni: 0.01-0.2%, Co: 0.01-0.3%, Cr: 0.01-0.2%, Mn: 0.01-0.5%, Fe: 0.01-3.0% and Sr: 0.01-0.5%. (2:54-61) The compositional ranges of the plating overlap the claimed ranges for the alloy coating on the steel strip. Explicit examples that fall within the claimed ranges are also taught. (See Table 1) The plating is formed by hot-dipping by immersion, viz. passing a steel strip through a hot dip coating bath. (See Examples, including 7:65-8:5) 
The plating coverage is preferably 20 to 130 g/m2 per side. (7:19-20) Generally speaking, an increase in plating coverage is advantageous for the corrosion resistance and disadvantageous for the workability and weldability. (7:20-22) This plating coverage would result in a coating that overlaps the claimed range. Further, the coverage will differ depending on the purpose of use. (7:22-28) Therefore, the thickness would be a cause effective variable. One of ordinary skill in the art would have selected the appropriate thickness based on the intended use of the final product and balance the corrosion resistance with workability and weldability properties to achieve a product appropriate for this intended use. 
The plating was accomplished using a non-oxidizing furnace/reducing furnace type line, and plating coverage adjustment by gas wiping after plating was followed by cooling and zero spangle treatment. (8:1-5) This adjustment would include appropriate thickness and short term thickness variation. The size of the deposited Mg2Si phase is affected most predominately by the cooling rate after hot-dip plating, and guaranteeing a cooling rate of at least 10° C/sec will allow the average value of the long diameter of either the bulky form or scaly form to be controlled to no greater than 50 µm. (6:24-28) The cooling rate can be increased by controlling the coverage with a wiping nozzle after plating and then accomplished by cooling by forced blowing of air or an inert gas such as nitrogen. (6:29-32) For normal operations with production at a maximum cooling rate of 50° C/sec, deposition of a size of a few microns of Mg2Si phase is common. (6:33-38) These cooling rates fall within the claimed ranges or infinitesimally close to the claimed ranges for the cooling rates that one of ordinary skill in the art would expect them to result in the same properties. The amount of the Mg2Si phase is controlled with a maximum amount of 30%. (6:39-48) 

While Kurosaki sets forth controlling the thickness and this would be expected to include the short range coating thickness, this reference does not explicitly set forth this particular teaching. 
In the same field of endeavor of hot dip galvanizing, Tu is directed to an apparatus to remove excess liquid coating from a moving strip emerging from a coating bath and which operate by directing jet streams of pressurized gas onto the coated surfaces of the strip. (1:5-10) The invention was developed to control the thickness of the zinc or aluminum/zinc alloy coating applied to steel strips in a continuous hot dip galvanizing plant. (1:11-14) The result is a product that has a smoother and more uniform coating. (3:7-10) This eliminates undesirable surface irregularities and/or undesirable localized variations in thickness. (2:66-3:4) 
It would have been obvious to one of ordinary skill in the art to have utilized the method and apparatus of Tu within the method of Kurosaki. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements according to known methods to yield predictable results, including producing a coating that is uniform in nature and lacks undesirable surface irregularities or localized variations in thickness. Further, the selection of the appropriate thickness, including the allowable localized variations, would depend on the properties necessary in the final product and are recognized as a cause effective variable. Therefore, one of ordinary skill in the art would have also selected the appropriate allowable variation in thickness and surface irregularities based on the intended use of the final product and the desired corrosion resistance, workability, and weldability needed for this intended use. 

Kurosaki sets forth a process that would appear to result in the claimed distribution properties. The process, set forth above, recognizes that the cooling rate affects the Mg2Si phase formation. Strontium can be added in an amount of 0.01-0.5%. (2:54-61) The cooling rate is taught to be up to 50° C/sec. (6:33-38) The thickness is controlled in Kurosaki and that uniformity is further demonstrated in the combination of Kurosaki and Tu. 
These process parameters appear to be identical or substantially identical to those claimed and taught in the specification as achieving the claimed properties in the method claims. The instant application sets forth that the distribution of Mg2Si particles in the coating microstructure with the distribution of Mg2Si particles being such that the surface of the coating has only a small proportion of Mg2Si particles or is at least substantially free of any Mg2Si particles is achieved by the addition of strontium, selection of the cooling rate, and minimizing variations in the coating thickness. (Specification, Page 4, Lines 9-28) The strontium levels are at least 250 ppm. (Specification, Page 5, Lines 1-7) The cooling rate is below 80° C/sec. (Specification, Page 5, Lines 14-23) 
Therefore, it would be expected that the prior art would have the claimed microstructure properties, including the claimed Mg2Si distribution. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784